Citation Nr: 1745728	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  12-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for lumbosacral strain (low back condition), and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a bilateral foot condition.


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel







INTRODUCTION

The Appellant had active military service from August 1974 to January 1976.

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

These matters were previously before the Board in May 2014, when it was remanded for additional development.  

The issues of entitlement to service connection for a low back condition, an acquired psychiatric disorder, and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2007 Board decision denied the Veteran's claim for service connection for lumbosacral strain and the Veteran did not appeal the January 2007 Board decision or request reconsideration of that decision; the decision is final.

2.  Evidence received since the final January 2007 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for lumbosacral strain.


CONCLUSIONS OF LAW

1.  The January 2007 Board decision is final.  38 U.S.C.A. §§ 7103, 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  Evidence received since the final January 2007 Board decision is new and material; the criteria to reopen the claim for entitlement to service connection for     a low back condition have been met.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court of Appeals for Veterans Claims (Court) has held that the law should be interpreted to enable reopening of a claim, rather than     to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a lumbosacral strain was last denied      in a January 2007 Board decision on the basis that there was no evidence of a nexus between the Veteran's current low back conditions and his military service. Although the Veteran was notified of the Board decision, he did not appeal. Additionally, neither the Veteran nor his representative filed a motion for reconsideration.  As such, the January 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

In June 2011, the Veteran filed a petition to reopen his claim for service connection for a back condition.  An August 2011 rating decision denied the petition finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the January 2007 denial of the claim includes additional VA and private treatment records.  Specifically, a June 13, 2008 VA treatment record noted that the Veteran reported intermittent back pain since he injured his back during an in-service motor vehicle accident.  The evidence is new, in that it was not of record at the time of the January 2007 Board decision.  Additionally, the evidence is material because it provides additional information as to the origin of the claimed disability.  As such evidence is presumed credible for purposes of reopening a claim, the Board finds that new and material evidence has been received.  Accordingly, the claim for service connection for a low back condition     is reopened.  Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back condition is reopened, and to this extent only     the appeal is granted.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records. A January 13, 2017 treatment record indicates that the Veteran had a follow up appointment scheduled on August 1, 2017.  VA treatment records subsequent to February 13, 2017 have not been associated with the claims file.  Additionally, VA treatment records from August 12, 2009, August 24, 2009, December 2, 2009, December 3, 2009, December 11, 2009, February 9, 2010, February 19, 2010, March 12, 2010, March 31, 2010, April 22, 2010, May 12, 2010, December 22, 2015, and January 14, 2016 indicate that discharge records, home health care notes, and outpatient records had been scanned into VistA Imaging.  Nevertheless, the referenced records have not been associated with the claims file.  Finally, on an April 16, 2002 VA Form 21-4142 the Veteran reported receiving VA treatment for his back and psychiatric conditions from his military discharge to present.  While VA treatment records from March 1976 to April 10, 1978 and from January 3, 2001 to February 13, 2017 have been associated with the claims, there are no records dated between April 11, 1978 and January 2, 2001.  Accordingly, on remand all outstanding VA treatment records, to include treatment records dated from April 11, 1978 and January 2, 2001 and the VistA Imaging records, as well as updated VA treatment records must be associated with the claims file.  

Additionally, a March 26, 2012 VA treatment record indicates that the Veteran    filed a Workers' Compensation claim regarding a back injury. As the records may be relevant to the Veteran's pending claim for service-connection for a low back condition, on remand reasonable efforts must be made to obtain any pertinent Workers' Compensation records.

In accordance with the May 2014 remand directives, the Veteran was provided     VA foot conditions and mental disorders examinations in June 2017.  Nevertheless, additional clarification is warranted.  Specifically, the June 2017 foot conditions examiner provided no rationale in support of his negative nexus opinion and the June 2017 mental disorder examiner he did not address direct service connection.  The Board acknowledges that the June 2017 mental disorder examiner provided a positive secondary opinion.  However, that opinion is of no probative value as it was based on the inaccurate factual premise that service connection for low back and bilateral foot conditions had been granted.  

With regard to the Veteran's low back claim, he was last provided a VA thoracolumbar spine examination in May 2006.  Accordingly, a VA examination is warranted to address the new diagnosis and evidence of record.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from February 13, 2017 to present, as well as all VA treatment records dated between April 11, 1978 and January 2, 2001, and the VistA Imaging documents referenced in the August 12, 2009, August 24, 2009, December 2, 2009, December 3, 2009, December 11, 2009, February 9, 2010, February 19, 2010, March 12, 2010, March 31, 2010, April 22, 2010, May 12, 2010, December 22, 2015, and January 14, 2016 VA treatment records and associate them with the claims file.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses     of all medical care providers who have treated him for his disabilities on appeal, to include updated information to obtain records from St. Margaret Medical Center and Dr. Sivakumar.  After securing the necessary releases, request any relevant records identified that are not duplicates       of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran      should be notified of such.

3.  After receiving any necessary contact information and authorization from the Veteran, request copies of the Veteran's Workman's Compensation records.  If the requested records are not available, the Veteran should    be notified of such.

4.  Return the claims file to the VA examiner who authored the June 2017 VA foot conditions examination report, if available, to obtain an addendum opinion.  If the June 2017 VA examiner is not available, forward the claims file to      an appropriate examiner to obtain the requested opinion.      If a new examination is deemed necessary, one should        be scheduled.  Following review of the claims file, the examiner should state whether it is at least as likely as        not (50 percent or greater probability) that any right or        left foot condition present since June 2011 had its onset during service or is otherwise related to the Veteran's active service, to include the Veteran's September 1974, October 1974, February 1975, and January 1976 reports of foot pain, right toe pain, and foot problems.  Please explain why or why not.

5.  Schedule the Veteran for a VA mental disorders examination.  The claims file should be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran,    for each diagnosed psychiatric condition (other than a personality disorder), state whether it is at least as likely    as not that the condition had its onset during service or is otherwise related to the Veteran's military service.  In so opining, the examiner should address the November 1974, December 1974, December 1975 service treatment records indicating treatment for nervousness, anxiety, and an anxiety reaction.  A complete rationale for all opinions expressed should be provided.

6.  Schedule the Veteran for a VA back examination.          The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review      of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as      not (50 percent probability or greater) that the Veteran's current thoracolumbar spine disability had its onset during service or is otherwise related to service, to include the February 27, 1975 incident in which he was hit by a motor vehicle and the September 1974, February 1975, and January 1976 service treatment records documenting    reports of back pain.  Please state why or why not. 

7.  After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


